DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 3-4  are rejected under 35 U.S.C. 103 as obvious over Song et al (US2010/0233074).
Song et al teaches a method of producing a transition metal oxide  nanoparticles  (e.g.  TiO2 anatase nanoparticles)  comprising mixing transition metal with hydrogen peroxide solution forming a peroxi-metallate ( i.e. “metal complex”) solution, adding a reactive  solution of comprising water, alcohol and acid  into the peroxi-metallalate, i.e.  metal complex solution to provide a  mixed solution, subjecting the mixed solution into an autoclave (apparently a hermetically sealed environment) to perform hydrothermal reaction at temperature 95-200°C (specifically 120°C)  for 1-2 hours dehydrating the metal complex to precipitate the metal oxide nanoparticles ([0010]-[0013], [0019], [0020], example 1-2, claims 1-11).  
As for the claimed collecting the metal oxide after the metal oxide being cooled, Song et al already teaches forming metal oxide in hydrothermal reaction, it would have been obvious for one of ordinary skill in the art to cool such heated hydrothermal solution containing formed metal oxide, thus obtaining formed metal oxide as valuable final product. 
Regarding claim 1, Song et al  does not expressly teach “the reaction solution is phase separated in a closed atmosphere in which the volume expansion rate of the reaction solution is 5 to 15%”, but Song et al already teaches a substantially the same reaction solution containing substantially the same alcohol containing aqueous solution  and same or substantially same heating temperature (95- 200 °C ) being performed as that of instant applications (see specification para. [0027]), i.e. the heating is performed at a temperature equal to or higher than the temperature at which the reaction solution 
Regarding claim 2,  Song et al does not expressly teach the pH value being 4 to 6.  However, it is well-known in the art that hydrogen peroxide solution have a pH value less than 7 . Song et al discloses using 30% of hydrogen peroxide  and such hydrogen peroxide solution being mixed with acid.  USP technologies discloses such hydrogen peroxide solution having pH value around 5. (see https://www.usptechnologies.com/what-is-the-ph-of-h2o2-solutions/).  It would have been obvious for one of ordinary skill in the art to expect Song et al disclosed mixed solution comprising hydrogen peroxide  and acid will have  pH value less than 7,  specifically being around 4-5 as evidenced by USP technologies. 
Regarding claim 3, Song et al. already teaches a heating temperature overlapping at that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).  As for the claimed heating time,  Song et al. discloses short reaction time such as 2 hours can be adopted, but such does not limit to perform such reaction or holding the reaction solution for longer time because reaction time is just an operating parameter.  It would have been obvious for one of ordinary skill in the art to age the heating reaction solution as that of instantly claimed via routine experimentation (see MPEP 2144. 05 II)  for help obtaining desired final metal oxide. 

Claim(s) 1 and  4 are rejected under 35 U.S.C. 103 as obvious over Yamaguchi (JP2009/007235) (For applicant’s convenience, machine translation has been used for citations).
Yamaguchi teaches a method of producing indium oxide nanoparticles (claim 1-6)  comprising forming a solution containing indium complex (ß-diketone complex of indium), water and a monohydric alcohol solvent having 2-5 carbon atoms  (para. [0016]-[0020]), then placing such mixed solution in a sealed pressure-resistant container and heated at a temperature of 200-300 °C (specifically  250 °C)  (para. [0020], example 1-4),  further holding the heated mixture under same temperature for 10 min to 20 hours (para. [0022], examples 1-4). 
Regarding claim 1, Yamaguchi does not expressly teach “the reaction solution is phase separated in a closed atmosphere in which the volume expansion rate of the reaction solution is 5 to 15%”, but Yamaguchi already teaches a substantially the same reaction solution containing substantially the same alcohol containing aqueous solution  and same or substantially same heating temperature (200-300 °C ) being performed as that of instant applications (see specification para. [0027]), i.e. the heating is performed at a temperature equal to or higher than the temperature at which the reaction solution vaporizes in the air, therefore, it would have been obvious for one of ordinary skill in the art that expect that such substantially the same heating the substantially the same 
Regarding claim 4, as for the claimed a step of  forming a metal complex solution,  and a step of preparing a mixed solution in which the alcohol and water are uniformly mixed, it would have been obvious for one of ordinary skill in the art to forming a metal complex solution, and a step of preparing a mixed solution in which alcohol and water are uniformly mixed, and mixing the metal complex solution and the water and alcohol solution because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04 IV). 
Claim(s) 2 is rejected under 35 U.S.C. 103 as obvious over Yamaguchi (JP2009/007235) (For applicant’s convenience, machine translation has been used for citations) as applied above, and in view of Hashimoto (JP2008-024524) (For applicant’s convenience, machine translation has been used for citations). 
Regarding claim 2, Yamaguchi does not expressly teach the solution pH being adjusted to 4 to 6. 
Hashimoto teaches the aqueous solution containing metal oxide precursor can be adjusted to pH value of 4 or more and 9 or less for producing metal oxide nanoparticles (para.[0016], [0029], examples). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known pH range value as shown by Hashimoto to modify the mixed solution of Yamaguchi for help forming desired metal oxide product because adopting such well-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUN LI/           Primary Examiner, Art Unit 1759